Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00471-CV


  ELLEN TAUB, INDIVIDUALLY AND AS REPRESENTATIVEOF THE
              ESTATE OF SAMUEL TAUB, Appellant

                                       V.

        VICTOR NARCISSE, M.D. AND DAVID HO, M.D., Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-41311


                 MEMORANDUM                     OPINION

      This is an appeal from orders signed April 11, 2016, and May 13, 2016. On
October 24, 2016, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                     PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.